Citation Nr: 0807422	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  98-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to April 17, 1980, for 
the grant of service connection for mood disorder secondary 
to a head injury.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1960 to July 1965.  

By rating action in December 1968, the RO, in part, denied 
service connection for immature personality, claimed as a 
nervous disorder.  The veteran was notified of this decision 
and did not appeal.  (See VA Form 20-822, Control Document 
and Award letter, dated January 20, 1969).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 decision by the 
RO which denied service connection for various psychiatric 
disorders and residuals of a closed head injury.  The Board 
remanded the appeal for additional development in October 
1992.  In August 1997, the Board granted service connection 
for a psychiatric disorder, claimed as a residual of a closed 
head injury and anti-malarial medication.  

By rating action in December 1997, the RO implemented the 
Board decision and assigned a 10 percent evaluation for mood 
disorder secondary to head injury; effective from October 24, 
1988, the date of receipt of the veteran's reopened claim.  
The veteran then perfected an appeal for an evaluation in 
excess of 10 percent, for an earlier effective date (EED) for 
the grant of service connection, and entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  

In February 2000, the Board granted a 100 percent schedular 
rating for the mood disorder, and denied entitlement to an 
effective date earlier than October 24, 1988, and TDIU.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
September 2000, the Court granted a Joint Motion to vacate, 
in part, and remand the February 2000 Board decision with 
respect to the EED claim.  In February 2001, the Board 
remanded the appeal for additional development.  

By rating action in March 2001, the RO granted an EED to 
April 17, 1980 and assigned a noncompensable evaluation to 
November 28, 1983, and a 100 percent schedular rating 
thereafter.  In August 2001, the Board denied an EED for the 
grant of service connection prior to April 17, 1980, and 
granted an increased evaluation to 10 percent prior to 
November 28, 1983, and the veteran appealed both matters to 
the Court.  In May and August 2002, the Court granted Joint 
Motions to vacate, in part, and remand the August 2001 Board 
decision.  The Board remanded the appeal for additional 
development in November 2003. 

In February 2006, the Board granted a 100 percent schedular 
evaluation effective from April 17, 1980, and denied an EED 
for the grant of service connection prior to that date, and 
the veteran appealed to the Court.  In October 2007, the 
Court granted a Joint Motion to vacate, in part, and remand 
the February 2006 Board decision that denied an effective 
date earlier than April 17, 1980 for the grant of service 
connection.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal the December 1968 rating 
decision which denied service connection for immature 
personality, claimed as nervous condition, and that rating 
decision is final.  

3.  A request to reopen the claim of service connection for 
immature personality, claimed as nervous condition, was 
received in September 1971.  

4.  The veteran did not appeal the October 1971 RO action 
that denied service connection immature personality, and that 
decision is final.  

5.  A request to reopen the claim of service connection for a 
psychiatric disorder was received in April 1980.  

6.  Service connection for mood disorder secondary to head 
injury was granted by the Board in August 1997, and the 
veteran was subsequently assigned a 100 percent evaluation, 
effective from April 17, 1980, the date of receipt of his 
request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The October 1971 RO action that denied service connection 
for immature personality, claimed as nervous condition is 
final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.153 
(1971).  

2.  An effective date earlier than April 17, 1980, for the 
grant of service connection for mood disorder secondary to 
head injury is not assignable.  38 U.S.C.A. §§ 5100, 5101(a), 
5102, 5103, 5103A, 5107, 5108, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.104, 3.109, 3.156, 19.110 (1971); 38 C.F.R. § 3.159, 
3.400(q)(2), (r) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim , VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in February 2004 and March 2005, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in December 2004 and August 2005.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
what evidence was necessary to establish an earlier effective 
date, and why the current evidence was insufficient to award 
the benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
attorney clearly have actual knowledge of the evidence that 
is required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his attorney by VA, it is reasonable to 
expect that the veteran understands what was needed to 
prevail.  Moreover, any error in VA's notice to the veteran 
(which is initially presumed to be prejudicial) is in fact 
harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 
2007) (burden is on VA to show that error in notice was not 
prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Effective Dates - In General

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. 
§§ 3.1(p), 3.155.  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).  

Factual Background & Analysis

The history of the veteran's claim is well documented and has 
been described at length in prior Board decisions and in 
various filings before the Court.  Therefore, the Board will 
limit its description of the historical development of the 
case to the pertinent facts necessary to address the 
remaining issue of entitlement to an effective date earlier 
than April 17, 1980.  

The service records showed that the veteran was honorably 
discharged from service by reason of unsuitability due to 
inadequate personality disorder in July 1965.  

An application for VA compensation benefits for a "nervous 
condition" was received from the veteran in July 1967.  

By rating action in December 1968, the RO denied service 
connection for immature personality on the basis that this 
was a constitutional or developmental abnormality and not a 
disability for VA compensation purposes.  The veteran was 
notified of that decision by letter dated in January 1969, 
and did not appeal.  (See VA Form 20-822, Control Document 
and Award letter, dated January 20, 1969).  That rating 
decision became final in January 1970.  

In September 1971, the veteran submitted another application 
for VA compensation for a "nervous condition" and included 
a copy of the service recommendation for separation report 
which showed that he was separated from service by reason of 
unsuitability due to inadequate personality disorder.  

By letter dated in October 1971, RO informed the veteran and 
his representative as follows:  

We received your duplicate claim for 
disability benefits for a nervous 
condition.  

Our records disclose that we considered 
your claim for service connection for a 
nervous condition and you were informed 
on January 20, 1969 that this condition 
was not a disability, within the meaning 
of current laws, for which compensation 
may be paid.  Accordingly, we are not 
able to take any further action with 
respect to this claimed condition.  

A request to reopen the claim of service connection for a 
nervous condition was received in April 1980.  

In August 1997, the Board granted service connection for a 
psychiatric disorder, characterized as mood disorder 
secondary to head injury, and the veteran was subsequently 
assigned a 100 percent schedular evaluation by the Board in 
February 2006, effective from April 17, 1980, the date of 
receipt of the reopened claim.  In October 2007, the Court 
granted a Joint Motion to vacate, in part, and remand that 
part of the February 2006 Board decision that denied an 
effective date earlier than April 17, 1980, for additional 
reasons and bases.  

In the Joint Motion to remand, it was asserted, in essence, 
that the Board's analysis in the February 2006 decision was 
somewhat confusing and did not clearly explain the legal 
effect of the RO's October 1971 letter (above) concerning the 
veteran's request to reopen his claim of service connection 
for a nervous disorder.  Specifically, that the Board 
indicated at one point that the October 1971 letter was not a 
formal rating decision, but then concluded that it was, 
nonetheless, a final determination.  The veteran's attorney 
argued, in essence, that if the RO's letter was not a 
"formal rating decision" than then there had been no 
adjudication of the veteran's claim and that it has remained 
in pending status since 1971.  On the other hand, if the 
letter was a "formal rating decision" then the claim would 
still be in pending status because the veteran had not been 
advised of his appellate rights or provide with the 
appropriate documents to initiate an appeal.  In either case, 
it is argued that there has been no final adjudication of the 
veteran's 1971 claim and that he is entitled to an EED for 
the grant of service connection for his mood disorder due to 
head injury from the date of his reopened claim in 1971.  

Because the veteran did not appeal the December 1968 RO 
decision that denied service connection for immature 
personality, claimed as a nervous disorder, that decision was 
final in January 1970, one year from the date of notice.  
38 C.F.R. § 19.153 (1970).  

As indicated above, in September 1971, the veteran submitted 
another application for VA compensation for a "nervous 
condition", and included a duplicate copy of the service 
recommendation for separation report which showed that he was 
discharged from service by reason of unsuitability due to 
inadequate personality disorder.  The veteran was 
subsequently advised by the RO in October 1971 that his claim 
had been denied previously on the grounds that a personality 
disorder was not a disability for VA compensation purposes 
and that no further action could be taken on this claim.  
(See letter above).  The letter did not advise the veteran of 
his appellate rights or notify him of the time limit to file 
and appeal.  No further correspondence was received from the 
veteran or his then-representative concerning this matter 
until April 1980.  

Thus, the question before Board is whether the October 1971 
letter constituted a valid RO adjudication and, if so, 
whether that decision became final.  

VA regulations pertaining to finality of a rating decision in 
effect in 1971 provided as follows:  

The decision of a duly constituted rating 
agency or other agency of original 
jurisdiction on which an action was 
predicated will be final and binding upon 
all field offices of the VA as to 
conclusions based on evidence on file at 
that time and will not be subject to 
revision on the same factual basis except 
by duly constituted appellate authorities 
or except as provided in 38 C.F.R. 
§ 3.105.  (§ 3.105 pertains to revisions 
of rating decision on various grounds, 
none of which are applicable to the facts 
of this case.)  

38 C.F.R. § 3.104 (1971).  

At this point, it should be noted that the regulations 
pertaining to finality of an RO decision in 1971, differ from 
the current regulations on one significant point.  The 
current regulations require that the claimant be properly 
notified of his appellate rights following a rating 
determination in order to start the running of the appeal 
process.  38 C.F.R. §§ 19.25, 20.302, 20.1103.  However, the 
regulations in effect in 1971, contemplated that while the RO 
would give a claimant proper notice of the right to appeal 
and the time limit to file, the failure to provide such 
notice did not extend the applicable period to file an 
appeal.  

Specifically, the pertinent regulations in effect in 1971 
provided that a claimant and his representative, if any, will 
be informed of the right to initiate an appeal by the filing 
of a notice of disagreement, and the time limit within which 
such notice must be filed, in the notification letter of an 
RO determination.  (38 C.F.R. § 19.109 Rule 9; notice of 
right to appeal.)  However, Rule 10, failure to receive 
notice, provided that:  

While it is contemplated that the agency 
of original jurisdiction will give proper 
notice of the right to appeal and the 
time limit, failure to notify the 
claimant of his right to such appellate 
review or of the time limit applicable to 
a notice of disagreement or substantive 
appeal will not extend the applicable 
period for taking this action.  

38 C.F.R. § 19.110 (1971).  

Additionally, where an appeal was not timely initiated and 
perfected, the regulations provided as follows:  

An action or determination on a claim by 
the agency of original jurisdiction shall 
become final if an appeal is not 
initiated and perfected as prescribed in 
Rule 18 (§ 19.118), and the claim cannot 
thereafter be reopened or allowed, except 
as may be otherwise provided by VA 
regulations.  

38 C.F.R. § 19.153 Rule 53 (1971).  

Thus, the regulations in effect in 1971 pertaining to 
finality of an RO decision where an appeal was not timely 
initiated and perfected, provided for situations in which 
there was a rating determination and where there was simply 
an RO action.  Although the regulations did not define the 
meaning of a determination or action, the fact that the 
descriptive terms were clearly differentiated indicates that 
finality could attach to rulings by the RO that are other 
than formal rating decisions.  In any event, whether the RO's 
October 1971 letter is characterized as a formal or informal 
rating decision has no affect the outcome of this claim.  In 
either case, the regulations in effect in 1971, contemplated 
that while a claimant would be provided with notice of his 
right to appeal and the time limit to file an appeal, the 
failure on the part of VA to provide proper notice did not 
extend the applicable period to file an appeal.  In other 
words, the failure to provide proper appellate notice did not 
toll the time limit to appeal.  

Turning to the veteran's September 1971 application for 
benefits, the Board finds that the application was not just a 
duplicate, but an identical claim for a disorder that was 
denied by operation of law less than two years earlier.  The 
veteran's 1971 application, which included a copy of the 
service recommendation for separation report (which had been 
considered previously) clearly and unambiguously identified 
the only disability for which he sought service connection 
was immature personality, the same disorder that was finally 
denied in 1968.  As the identified disability was, on its 
face, precluded by law, and no further argument or evidence 
of additional disability was presented, the RO's "action" 
to inform the veteran and his representative by letter that 
this disorder was prohibited by law, and that no further 
action could be taken was entirely appropriate and consistent 
with VA regulations in effect at the time.  The regulations 
in effect in 1971 provided that a claim which has been 
finally denied "will not be subject to revision on the same 
factual basis."  Thus, the Board finds that the October 1971 
notice letter constituted a valid RO action from which the 
veteran did not appeal.  The regulations in effect in 1971 
did not require that appellate rights be provided as a 
condition to finality of a decision of the agency of original 
jurisdiction.  Although the letter did not advise the veteran 
or his representative of his appellate rights or the time 
limit to file an appeal, the decision, nonetheless became 
final one year from the date of notice.  38 C.F.R. § 3.104, 
19.110, 19.153 (1971).  Further, the Court has noted that 
although current provisions require notice to the appellant 
of appellate rights, such law and regulations were not in 
effect prior to 1980.  See Parham v. West, 13 Vet. App. 59 
(1999); see also 45 Fed. Reg. 56,093, 56,097 (1980) (proposed 
rule); 48 Fed. Reg. 6961 (1983).  

Inasmuch as the veteran or his representative did not appeal 
the October 1971 RO action within one year of notification, 
that decision is final.  The veteran does not claim, nor has 
any evidence been presented which shows that the veteran 
requested to reopen his claim for a psychiatric disorder 
until April 1980.  Further, the provisions of the law 
governing effective date of awards of benefits are clear.  
The effective date of an award is generally the date of 
receipt of a claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Where 
the issue is one of new and material evidence, the effective 
date of an award of compensation is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (q)(1)(ii), and (r).  

The Joint Motion in this case raises two additional points.  
The first is that the Board should reconcile the DRO's 
finding in March 2001 that the October 1971 letter notified 
the veteran that his claim was a duplicate claim and that he 
was advised of the information needed to reopen his claim for 
benefits, and the RO finding that the veteran had abandoned 
his claim since he did not submit new and material evidence.  
The Board finds that neither of these determinations has any 
bearing on the Board's de novo decision this date in light of 
the findings set forth above.  The 1971 letter clearly did 
not expressly inform the veteran that "new and material" 
evidence was need to reopen his claim although the veteran 
was informed that the claim was a "duplicate" claim, that 
the same claim was previously denied, and that the disorder 
for which he sought service connection was still not 
considered a disability for which compensation could be paid 
under the law.  He was advised of the RO action that date, 
which was required.  Further, the Board does not find the 
claim at the time to be abandoned pursuant to 38 C.F.R. 
§ 3.158, but as described above, a claim that was finally 
decided by action of the RO in 1971.   As to the second point 
in the Joint Motion, because of the decision this date and 
the explanation provided above, the Board finds that the 
alternative theory in the February 2006 Board decision which 
was based on a presumption that the September 1971 claim 
remained open, is rendered moot and a discussion of medical 
opinions dated in April 1996 and May 1996 is likewise 
rendered moot.  Therefore, no further analysis is necessary 
as to these two matters.  




ORDER

Entitlement to an effective date earlier than April 17, 1980, 
for the grant of service connection for mood disorder 
secondary to head injury, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


